ORDER

PER CURIAM
Cedric Anderson (Defendant) appeals the judgment and sentence of the Circuit Court of St. Louis County convicting him of first-degree murder and armed criminal action. Defendant raises three points on appeal, claiming that the trial court (1) abused its discretion by denying Defen*116dant the opportunity to cross-examine certain witnesses regarding Defendant’s out-of-court statements; (2) plainly erred in submitting an erroneous instruction for the lesser-included offense of second-degree murder; and (3) abused its discretion by denying Defendant’s motion for mistrial based on the State’s discovery violation. We affirm.
We have reviewed the briefs of the parties and the record on appeal and have determined that an extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. Rule 30.25(b).